Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Chapin on 11/22/2021.

The application has been amended as follows: 

Claim 1 has been replaced with: 
1.  (Currently Amended) A system for providing continuous positive air pressure (CPAP) to a patient, the system comprising:
a flow generator configured to generate a supply of breathable gas that is delivered to the patient via a patient interface that is configured to engage with at least one airway of the patient, wherein the breathable gas is output from the flow generator at a pressure level that is above atmospheric pressure;
at least one sensor that is configured to measure a physical quantity while the breathable gas is supplied to the patient;

a computing device that includes at least a second wireless communications transceiver and at least one hardware processor, the at least one hardware processor configured to:
		cause the pressure level supplied by the flow generator to increase from a first pressure level to a second pressure level,
		receive, via a wireless transmission from the first wireless communication transceiver to the second wireless communications transceiver, first sensor data that is based on measured physical quantity of the at least one sensor,
		perform, based on the received first sensor data and while the pressure level is controlled to increase to the second pressure level, a leak determination, 		
		in response to leak detection by the leak determination:
			display, to a display device that is coupled to the at least one hardware processor, a display screen that includes instructions for at least a first troubleshooting option that is selected to correct the leak detection, wherein the first troubleshooting option is selected based on a type identification of the flow generator and/or the patient interface, and
			cause, via wireless communication, the flow generator to hold at a pressure level that is based on when the leak determination occurred,
			after display of the instructions, acquire second sensor data that is based on another instance of the measured physical quantity, 

			based on the subsequent leak determination that there is no leak, cause the pressure level increase to resume increasing to the second pressure level.

Replace claim 6 with:
6.	(Currently Amended)  The system of claim 4, wherein another troubleshooting option among the plurality of troubleshooting options is presented on the display device in response to subsequent leak detection at the subsequent leak determination.

Replace claim 8 with:
8.	(Currently Amended)  The system of claim 1, wherein the at least one hardware processor is further configured to:
set, via wireless communication using the first and second wireless transceivers, the flow generator to the first pressure level, and
in response to reception of user input, cause, via wireless communication, the flow generator to increase the supply of breathable gas to the second pressure level.

Claim 9 is cancelled.




Claim 28, line 2, changed “the second level” to --the second pressure level--.

Replace claim 30 with:
30.	(Currently Amended)  A method for addressing leaks in a CPAP system, the method comprising:
generating, via a flow generator of the CPAP system, a supply of breathable gas that is delivered to a patient via a patient interface that is configured to engage with at least one airway of the patient, wherein the breathable gas is output from the flow generator at a pressure level that is above atmospheric pressure;
executing an application program on a computing device that is separate from the flow generator;
causing the pressure level supplied by the flow generator to increase from a first pressure level to a second pressure level;
receiving, via a wireless transmission from the flow generator and at the computing device, first sensor data that is based on measurement of a physical quantity by using at least one sensor;
performing, based on the received first sensor data and while the pressure level is controlled to increase to the second pressure level, a leak determination for the supply of breathable gas being delivered to the patient;
determining a leak detection by the leak determination, and subsequent the leak detection:

		causing, via wireless communication, the flow generator to hold at a pressure level that is based on when the leak determination occurred,
subsequent to the display of the user interface with the instructions, acquiring second sensor data that is based on another instance of the measured physical quantity by using the at least one sensor; 
performing, based on the received second sensor data, a subsequent leak determination for the supply of breathable gas being delivered to the patient; 
	determining, based on the subsequent leak determination that there is no leak; and
causing the pressure level increase to resume increasing to the second pressure level based on the subsequent leak determination that there is no leak.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks filed 11/23/2020 regarding the previous 112 rejection were considered persuasive. Further, applicant’s remarks regarding the 103 (pages 12-14 of applicant’s remarks) regarding the claimed subject matter of holding at a pressure that leak was determined at were persuasive. 

 “determining a leak detection by the leak determination, and subsequent the leak detection:
		displaying, to a display device that is coupled to the computing device, a user interface that includes instructions for at least a first troubleshooting option that is selected to correct the leak detection, wherein the first troubleshooting option is selected based on which type of flow generator and/or the patient interface is determined for the flow generator and/or patient interface, and
		causing, via wireless communication, the flow generator to hold at a pressure level that is based on when the leak determination occurred,
subsequent to the display of the user interface with the instructions, acquiring second sensor data that is based on another instance of the measured physical quantity by using the at least one sensor; 
performing, based on the received second sensor data, a subsequent leak determination for the supply of breathable gas being delivered to the patient; 
	determining, based on the subsequent leak determination that there is no leak; and

The examiner notes similar limitations are recited in claims 1, 18 and 29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785